[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO STRIKE COUNT 2
Defendants seek to strike Count 2 of the plaintiffs' complaint on the grounds that (1) a valid cause of action for injuries to an unborn child does not exist, and (2) if such a cause of action exists, it is premature in that no harm yet CT Page 1002 exists as a result of defendants actions.
The court holds that a valid cause of action for injuries to an unborn child does in fact exist. Gorke v. LeClerc,23 Conn. Sup. 256, 258; Tursi v. New England Windsor Co.,19 Conn. Sup. 242; Prates v. Sears, Roebuck  Co., 19 Conn. Sup. 487. Further, the plaintiffs have alleged that the unborn child received injuries which, on the date the complaint was issued, were as yet undetected and undiagnosed. The plaintiffs should be allowed to present at trial proof of whatever injuries were sustained, whether they are currently known today or not.
The motion to strike is denied.
FRANCES ALLEN SENIOR JUDGE